



EXHIBIT 10.3
















ACQUISITION AGREEMENT

Between




THUNDER MOUNTAIN GOLD, INC. an Idaho corporation,




and DEWEY MINING CO., INC., an Idaho corporation




collectively as Seller







and







THE TRUST FOR PUBLIC LAND,

a California nonprofit public benefit corporation

as Purchaser





1







--------------------------------------------------------------------------------





ACQUISITION AGREEMENT




THIS ACQUISITION AGREEMENT is made effective September  1, 2005, between and
among THUNDER MOUNTAIN GOLD, INC., an Idaho corporation and DEWEY MINING CO.,
INC., an Idaho corporation (collectively "Seller" or “TMG”), and THE TRUST FOR
PUBLIC LAND, a California nonprofit public benefit corporation ("Purchaser" or
"Buyer"). The Seller and Purchaser are collectively referred to as the
"Parties".




W I T N E S S E T H




A.

Seller is the owner of certain real property and unpatented mining claims  in
Valley County, Idaho described in that certain Appraisal Report of Thunder
Mountain Gold Property, dated May 22, 2004, as prepared by Howell Valuation
Service, which report is incorporated herein by reference. Said real property
legally described in Exhibit A attached hereto and incorporated herein, by this
reference, together with any and all improvements, fixtures, timber, water and
minerals located thereon and any and all rights appurtenant thereto including
but not limited to timber rights, water rights, grazing rights, access rights
and mineral rights, shall be referred to in this Agreement as the "Subject
Property".




B.

It is the mutual intention of Seller and Buyer that the Subject Property be
preserved and used eventually for public, open space and recreational purposes;
and the phasing of the purchase as set forth in this Agreement is intended to
facilitate Congressional appropriations for the acquisition of the aggregate
Subject Property.  However this intention shall not be construed as a covenant
or condition to this Agreement.  Buyer makes no representation that any efforts
it may undertake to secure the eventual government acquisition of the Subject
Property will be successful.




C.

Seller acknowledges that Buyer is entering into this Agreement in its own right
and that Buyer is not an agent of any governmental agency or entity.




D.

Seller acknowledges that upon acquisition of the Subject Property, Buyer shall
be free to use and dispose of the Subject Property in any manner Buyer deems
appropriate and that Buyer may sell the Subject Property for any price Buyer
deems appropriate to any subsequent buyer provided that the proceeds of any such
sale be devoted to Buyer's charitable purposes.




E.

Buyer is a conservation organization having among its purposes the acquisition
on behalf of the public of open space, scenic and recreational lands.  Buyer is
exempt from taxation under Section 501(c)(3) of the Internal Revenue Code of
1986 (as amended from time to time, the "Code") and is included in the
"Cumulative List of Organizations" described in Section 170(c) of the Internal
Revenue Code published by the Internal Revenue Service.  Buyer is not a private
foundation within the meaning of Section 509(a) of the Code.




F.

Seller desires to sell and the Purchaser desires to purchase and otherwise
acquire the rights to the Subject Property as well as equipment and other assets
of Seller as hereinafter collectively described and referred to as "The Assets";










WHEREAS, the parties hereto intend to affect such acquisition upon the terms and
conditions herein contained.








2







--------------------------------------------------------------------------------





NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements hereinafter set forth, and in reliance upon the representations and
warranties herein contained, the parties agree as follows:




I.

Purchase and Sale of Assets




1.1  

Sale of The Assets.  Based upon the representations of the parties hereinafter
contained, and subject to the terms and conditions of this Agreement, Seller
hereby agrees to sell, convey, transfer, assign, and deliver to Buyer at the
Closing The Assets and Buyer agrees to purchase from Seller all of its interest
in the following:




(a)

The entire right, title and interest to the Subject Property, described on
Exhibit "A" attached hereto and herein incorporated.  




(b)

All right, title, and interest in and to any  machinery, equipment, and
fixtures, associated with those properties owned by Dewey Mining Company  listed
on Exhibit "B" attached hereto and herein incorporated, relating to said Subject
Property and records, documents and papers used by Seller in operating the
Subject Property, including property records, production records (the "business
records");.




1.2  

Assignment Instruments.  The subject assets enumerated in subparagraphs (a) and
(b) of Paragraph 1.1 above, shall be conveyed, assigned and transferred by the
execution and delivery of a Bill of Sale, as evidenced by attached Exhibit "C",
Mineral Deed, as evidenced by attached Exhibit "D", Quit Claim Deed, as
evidenced by the attached Exhibit “E”, together with any consents, assignments
or waivers necessary or desirable effectively to convey, assign and transfer the
subject assets to the Purchaser. Seller shall take all necessary steps to put
Purchaser in actual possession and operating control of the respective subject
assets as of the date of possession as specified in Paragraph IX. Seller shall
provide title, free and clear of all encumbrances, liens, mortgages, security
interests, or encumbrances of any nature for the Assets.




1.3  

Further Assurances.  Seller, from time to time, without additional
consideration, shall execute and deliver further instruments of conveyance and
transfer (in addition to the documents of transfer) and any and all other
necessary documents and instruments, and shall take any and all such necessary
actions to convey, transfer and vest in Purchaser the entire right, title and
interest in and to each of the respective subject assets, including such
appropriate documents as requested by Purchaser to be filed with the U.S. Bureau
of Land Management office and similar State agencies.









































3







--------------------------------------------------------------------------------





II.

Purchase Price and Payment




2.1

Purchase Price of Assets.  The purchase price of the assets sold by Sellers to
Purchaser shall be  a minimum of  five million, five hundred thousand dollars
($5,500,000). The purchase price does include any income, sales or use taxes.




2.1.1

Payment. Subject to the terms and conditions of this Agreement, in reliance on
the representations, warranties, and agreements of  Seller, contained herein,
Purchaser  will deliver  to the Escrow Agent at the Closing, as hereinafter
defined, as payment of the purchase price, (i) a cashiers check or wired funds,
for at least the sum of five million, five hundred thousand dollars ($5,500,000)
in immediately available funds; and (ii) Purchaser assumes and takes the Subject
Property subject to certain contingent liabilities.




2.1.2

”Escrow Agent".  AmeriTitle, Cascade, Idaho (telephone (208)382-4206), is hereby
designated as the Escrow Agent who shall receive all documents and make all
distribution as required by this Agreement. Purchaser shall pay to the Escrow
Agent on the date of closing a minimum sum of five million, five hundred
thousand dollars ($5,500,000) by cashier’s check or wired fund (which funds
shall be immediately available) on the total purchase price, on or about the
date of closing.  Escrow Agent shall retain and pay debts of Seller pursuant to
compliance with Idaho Bulk Sales law, relating to bulk transfer compliance.  The
balance or remaining amount due Seller from Purchaser shall be paid by Escrow
Agent to Seller. Seller shall deposit with the Escrow Agent all assignments,
transfer and other documents necessary to provide title for: the Subject
Property and the Assets.   Escrow Agent is authorized and directed upon full and
complete performance of this contract by Seller and Purchaser, at the time and
in the manner as herein prescribed, to deliver to said Purchaser all papers then
held under escrow. If however, the contract shall be forfeited or declared null
and void by reason of the default or breach of any of the covenants herein
contained, or by reason of the Seller’s failure to perform the agreements,
covenants, and conditions herein designated, the Escrow Agent is hereby directed
and authorized, upon demand of the Purchaser to deliver to Purchaser all funds
and any interest earned thereon held in escrow upon proof submitted by Purchaser
of Seller’s failure to comply with any of the terms and conditions of this
Agreement. Said proof shall be evidenced by leaving with the escrow holder a
copy of the notice as hereinafter provided for, and proof of mailing thereof,
either by affidavit of mailing or by certified mail return receipt, or by
affidavit of personal service of said notice upon the Purchaser. Seller and the
Purchaser will be furnished statements of account and statements of settlement
from the Escrow Agent annually; provided, however, that such statements shall
supplement and not duplicate the preceding ones.  The accounting records of the
Escrow Agent shall at all reasonable times be open to inspection of the Seller
and the Purchaser.




2.1.3

Reclamation Costs. Purchaser shall be responsible for, all reclamation and
demolition costs or obligations to the satisfaction of the U.S. Forest Service
or other government agency (whether state or federal) in connection or
associated with the Subject Property.




2.1.3

Assumption of Liabilities. Purchaser shall assume and agree to pay, perform  or
otherwise satisfy in accordance with U.S. Forest Service terms, and to indemnify
and hold Seller, and its officers, directors, and shareholders, harmless from
and against, any obligation or past, present or any potential future liability
that  Seller has or may have incurred on or before the Closing Date, , including
 Seller's obligations to be performed or satisfied on or after the Closing Date
under any lease agreements, agreements, contracts, arrangements and licenses
assigned to Purchaser pursuant to Section 1.1 hereof  (the “Business
Liabilities”).





4







--------------------------------------------------------------------------------








2.2

Ad Valorem Taxes and Assessments.  Ad valorem taxes on the Assets, including
personal property taxes, and assessments due and payable on or with respect to
the Assets, shall be prorated as of close of business on the Closing Date.
Purchaser will pay to the State of Idaho, Department of Revenue, any Idaho State
and County sales, use, property, excise and other taxes of any other
jurisdiction arising by reason of the sale of the Assets.




2.3

Closing Deliveries by Seller and Purchaser.  At the Closing, Seller and
Purchaser shall deliver or cause to be delivered to AmeriTitle, Cascade, Idaho,
telephone (208) 382-4206, or such other third party as Buyer and Seller shall
jointly appoint to serve as the escrow holder (the “Escrow Holder”) such
additional documents, including escrow instructions, as may be reasonable and
necessary to carry out the provisions of this Agreement, including the
following:.




2.3.1

A Bill of Sale in substantially the form attached to this Agreement as Schedule
2.3, executed by Seller, conveying the Assets subject to any liens, encumbrances
or defects;




2.3.2

All documents required to be delivered at Closing by Seller, pursuant to Section
1.1.




2.3.3

A Mineral Deed and Quit Claim Deed in substantially the form attached to this
Agreement as  Exhibit “D” and “E”,  conveying the Subject Property;




2.4

Closing Deliveries by Purchaser.  At the Closing, Purchaser shall deliver or
cause to be delivered to the Escrow Agent:




2.4.1

The payments described in Section 2.1.1;




2.4.2

All documents required to be delivered at Closing by Purchaser pursuant to
Article VII;




2.5

Further Documents or Necessary Action.  Seller, Seller's Shareholders, and
Purchaser, respectively, shall take all action that may be necessary or
appropriate to effectuate the transactions contemplated by this Agreement.  On
or after the Closing Date, if any further action is necessary or desirable to
carry out the purposes of this Agreement and to vest Purchaser with full title
to the Assets and/or the Subject Property, Seller and Seller's Shareholders
shall take all such necessary or appropriate action.

III.

Representations and Warranties of Seller




Seller represents and warrants to Purchaser as follows:




3.1  

Authority.  Seller has full power and authority to enter into this Agreement and
to carry out the terms and provisions hereof.







3.2  

Title.  As of the date of closing, Seller has good and marketable title to all
the subject assets sold hereunder, free and clear of all liens, encumbrances,
charges or claims affecting the same of any nature whatsoever, except as
follows:








5







--------------------------------------------------------------------------------





3.2.1

 With the exception of the Snake River Adjudication, a general water rights
adjudication which is currently pending in the District Court of the Fifth
Judicial District of the State of Idaho and in the Idaho Supreme Court, there is
no suit, action, arbitration, legal, administrative or other proceeding or
inquiry pending or threatened against the Subject Property, or any portion
thereof, or pending or threatened against Seller which could affect Seller's
title to the Subject Property, or any portion thereof, affect the value of the
Subject Property, or any portion thereof, or subject an owner of the Subject
Property, or any portion thereof, to liability.




3.3  

Previous Agreements.  The execution, delivery or performance of this Agreement
shall not conflict with or result in the breach of any material term, condition,
provision of or constitute a default under any material agreement, contract
instrument or lease to which Seller is a party or by which Seller is bound.




3.4

Material Facts.  That no representation or warranty contained herein or in any
writing, Exhibit, financial statement or other instrument furnished to or to be
furnished to Purchaser in connection with this Agreement or in connection with
the transactions contemplated hereby contains or shall contain any untrue
statement of any material fact, or omits or shall omit to state a material fact
necessary to make any statements contained herein not misleading. All such
representations shall be true at closing and shall survive said closing.




3.5

 Authority for Transaction  Seller is a Corporation duly organized, and validly
existing and in good standing under the Laws of the State of Idaho with full
corporate power and authority to own or hold under lease its properties and
assets and to carry on its business as presently conducted. The execution,
delivery and performance of this Agreement by Seller and the due consummation by
Seller of the transaction contemplated hereby has been duly authorized by all
necessary corporate action on the part of Seller and Seller and this Agreement
constitutes the legal, valid and binding obligation of Seller enforceable
against it in accordance with its terms.




3.6

Compliance with Shareholders Rights. Seller has complied or will comply with all
Shareholder-dissent appraisal right statutes in entering into this transaction
and shall have obtained , within 90 days of the Closing Date all necessary
shareholder authorizations and approvals required for the execution, delivery
and consummation of the transactions provided for in this Agreement.




3.7.

Governmental Approval. Seller has all permits, licenses, orders and approvals of
all federal, state, local or foreign governmental or regulatory bodies required
for Seller to conduct its business as presently conducted.  All such permits,
licenses, orders and approvals are in full force and effect and no suspension or
cancellation of any of them is threatened, and none of such permits, licenses,
orders or approvals will be affected by the consummation of the transactions
contemplated by this Agreement and all such permits, licenses, order or
approvals, to the extent transferable, are transferable to Seller.  No approval
or authorization of or filing with any governmental authority on the part of
Seller is required as a condition to the execution and delivery of this
Agreement or the consummation of the transactions contemplated hereby.




IV.

Representations and Warranties of Purchaser




Purchaser represents and warrants to Seller as follows:








6







--------------------------------------------------------------------------------





4.1

Organization and Qualification. The Trust for Public Land is a corporation duly
organized, validly existing and in good standing under the laws of the State of
California, as well as a corporation classified under Section 501(c)(3) of the
Internal Revenue Code of 1986 (as amended from time to time, the "Code") and is
included in the "Cumulative List of Organizations" described in Section 170(c)
of the Internal Revenue Code published by the Internal Revenue Service.  Buyer
is not a private foundation within the meaning of Section 509(a) of the Code;
and has all necessary corporate power, authority and authorizations to enter
into this Agreement.




4.2

Authority and Consent. The execution, delivery and performance of this Agreement
by Purchaser, the payment by Purchaser of  at least the $5,500,000 into the
above referenced escrow account pending the Closing Date and the consummation of
the transactions contemplated hereby have been duly and validly authorized by
the requisite corporate action of the board of directors of  Purchaser and no
other actions are necessary to authorize the execution, delivery or performance
of this Agreement and the transactions contemplated hereby.




4.3

Binding Obligation. This Agreement has been duly executed and delivered by
Purchaser and upon the satisfaction by Seller of its obligations hereunder and
under the transactions contemplated hereby, constitutes the valid and binding
obligation of  Purchaser, enforceable in accordance with its terms.




4.4.  

Expenses Incurred After Closing.  From the date of and after the closing,
Purchaser shall be fully responsible for the payment and permanent handling of
utilities, salaries and all other items of expense thereafter incurred as to the
Assets.




4.5

Material Facts.  No representation or warranty contained herein or in any
writing exhibit, financial statement or other instrument furnished to or to be
furnished to Seller in connection with this Agreement or in connection with the
transactions contemplated hereby contained or shall contain any untrue statement
of any material fact, or omits or shall omit to state immaterial facts necessary
to make any statement contained herein not misleading.  All the representations
and warranties contained herein are true and shall be true at the closing, and
each and all of the same shall survive said closing.




4.6.

Inspection of  Subject Property.  Buyer, by and through its employees and agents
, has entered upon the Subject Property for the purpose of making inspections
and investigations as Buyer deemed appropriate, including, without limitation,
has made an environmental assessment of the soils, waters and improvements on
the Subject Property. Buyer has reviewed (i) that certain Appraisal Report of
Thunder Mountain Gold Property, dated May 22, 2004, as prepared by Howell
Valuation Service; (ii) that certain Thunder Mountain Project –Payette National
Forest-Reclamation of Lands to be Acquired,  (finalized and recommended on
7/18/05 and approved by the Regional Environmental Engineer on 7/19/05) prepared
by Payette National Forest; as well as the  books and records of Seller and
state and local government agencies as to the Subject Property and the Assets.
Buyer accepts the Subject Property “as is”.  




4.7

Inspection of Books and Records. Seller has afforded Purchaser and its agents
full access, during normal business hours, to all properties books, records and
corporate documents pertaining to the Assets and Subject Property as has been
requested by the Purchaser. Purchaser has also reviewed such TMG’s filings on
the U.S. Securities and Exchange Commission website (via EDGAR).




4.8.

Governmental Approval. Purchaser has all permits, licenses, orders and approvals
of all federal, state, local or foreign governmental or regulatory bodies
required for Purchaser to conduct its business on the Subject Property.  All
such permits, licenses, orders and approvals are in full force and effect





7







--------------------------------------------------------------------------------





and no suspension or cancellation of any of them is threatened, and none of such
permits, licenses, orders or approvals will be affected by the consummation of
the transactions contemplated by this Agreement and all such permits, licenses,
order or approvals, to the extent transferable, are transferable to Seller.  No
approval or authorization of or filing with any governmental authority on the
part of Purchaser is required as a condition to the execution and delivery of
this Agreement or the consummation of the transactions contemplated hereby.




V.

Inspection and Acceptance by Purchaser




Purchaser acknowledges that it has examined and inspected the Assets purchased
hereunder, listed on Exhibit “A” hereto and accept them in their present
condition and by so doing acknowledges that it is acceptable to the Purchaser
and fit for its intended use. Purchaser acknowledges that it and its agents have
had full access, during normal business hours, to all properties books, records
and corporate documents pertaining to Seller's business.

VI.

Indemnification




TPL hereby agrees to indemnify and hold DEWEY MINING, TMG and the officers,
directors, shareholders of  TMG, harmless from and against the following:

 




(a)

 Any and all claims, losses, liabilities or damages (collectively "Claims")
relating to:

(i)

any introduction, release, use or storage of Hazardous Materials on the Subject
Property by TPL or its employees, agents or contractors;

          




(ii) 

any responsibility for the cleanup and removal of (or the failure to clean up
and remove) the existing and known Hazardous Substances and other material and
debris from the Subject Property as described in that certain Thunder Mountain
Project –Payette National Forest-Reclamation of Lands to be Acquired,
 (finalized and recommended on 7/18/05 and approved by the Regional
Environmental Engineer on 7/19/05) prepared by Payette National Forest, plus any
component of the Dewey Mining properties including the mill and associated
ancillary facilities such as tailings disposal area, fuel storage tank farm,
lab, maintenance building, Dewey camp, ore stockpiles, pit and waste rock dumps,
etc.




(b) 

TPL releases TMG from any Claims that TPL might have against DEWEY MINING and/or
TMG based on the introduction, release, use, or storage of any Hazardous
Materials on the Property, including any right to seek contribution from DEWEY
MINING and/or TMG under any local, state of federal law or regulation relating
to the environment.

 




(c) 

The indemnity and release set forth above shall apply to TMG, the officers,
directors, shareholders and employees of TMG, and shall be construed broadly to
cover Claims of all types, including Claims based on state, federal, and common
law and Claims asserted by third parties, including creditors of DEWEY MINING
and/or TMG, and shall include all costs and expenses of suits, actions,
preceedings, demands, assessments, or judgments, including reasonable attorney
fees incident to any of the foregoing.





8







--------------------------------------------------------------------------------





The foregoing indemnification provisions are in addition to and not in
derogation of any other indemnification provisions as set forth in that certain
“Agreement Regarding Termination of Prior Contracts, Release and
Indemnification”, effective August 16, 2005, by and among TMG, DEWEY MINING, and
TPL, which are hereby incorporated by reference herein.




VII.

Seller's Conditions to Closing




All obligations of  Seller under this Agreement are subject to the fulfillment
at the Closing of each of the following conditions:




(a)

Purchaser shall have satisfied its covenants set forth herein and shall not have
breached any provisions of this Agreement.




(b)

The representations and warranties of Purchaser set forth in Article III hereof
will be true and correct in all material respects at and as of the Closing Date
and as of the date of this Agreement, as applicable, except that any such
representation or warranty made as of a specified date (other than the date
hereof) shall only need to have been true on and as of such date;




(c)

Purchaser shall have performed in all material respects all the covenants and
agreements required to be performed by it under this Agreement prior to the
Closing;




(d)

The Trust for Public Land’s directors and Trustees shall have approved the
purchase of the Assets pursuant to the terms and conditions of this Agreement;
and




(e)

On the Closing Date, Purchaser will have delivered to Seller:




(i)

immediately available funds in the amount of at least  five million, five
hundred thousand dollars ($5,500,000);




(ii)

such other certificates, documents and instruments as Seller reasonably requests
related to the transactions contemplated hereby.




(f)

The execution, delivery and performance of this Agreement by Purchaser and the
consummation of the transactions contemplated hereby will not conflict with or
result in the breach of any of the terms, conditions or provisions of any
agreement, contract or commitment to which Purchaser is not also a party which
is material to the business or properties of Seller as a whole or constitute a
material default thereunder or give to the others any material right of
termination, cancellation or acceleration thereunder, or otherwise require any
approval which has not been obtained;




(g)

Purchaser has made no sale or other disposition of any of the Assets.




(h)

Secretary's Certificate. Seller shall have received copies of the following, in
each case certified as of the Closing Date by the Secretary of Purchaser:




(i)

The resolutions of the Board of Directors, Trustees, and Members of Purchaser
authorizing the execution, delivery and performance of this Agreement, which
resolutions shall be in effect as of the Closing Date;  





9







--------------------------------------------------------------------------------








(ii)   

The Trust Agreement of Purchaser in effect as of the Closing Date; and




(iii)

The signature and incumbency of the officers and Trustees of Purchaser
authorized to execute and deliver this Agreement, in effect as of the Closing
Date.




(i)

Ratification of this Agreement and transactions contemplated therein,  by the
Shareholders of Seller; and,




(j)

Payment of all assessments and filing costs of the Bureau of Land Management in
connection with the Subject Property, no later than August 31, 2005.




VIII.

Purchaser's Conditions to Closing

.

All obligations of Purchaser under this Agreement are subject to the fulfillment
at the Closing of each of the following conditions:




(a)  

All representations and warranties of Seller contained in this Agreement shall
be true and correct as of the Closing Date, and Seller shall have fulfilled all
of its covenants and agreements hereunder;




(b)

Seller shall have fully performed and complied with all commitments and
conditions hereunder up to the Closing Date;




 

(c)

Seller has taken all requisite corporate action to approve this Agreement and
the transactions contemplated hereby, and this Agreement has been duly
authorized, executed and delivered by Seller and constitutes a valid and binding
agreement of Seller enforceable in accordance with its terms, subject to the
ratification by Shareholders of Seller;




(d)

Seller’s Board of Directors have or will have taken all requisite corporate
action to approve this Agreement and the transactions contemplated hereby;







(e)

The execution, delivery and performance of this Agreement by Seller and the
consummation of the transactions contemplated hereby will not conflict with or
result in the breach of any of the terms, conditions or provisions of any
agreement, contract or commitment to which Purchaser is not also a party which
is material to the business or properties of Seller as a whole or constitute a
material default thereunder or give to the others any material right of
termination, cancellation or acceleration thereunder, or otherwise require any
approval which has not been obtained;




(f)

Seller shall have made no sale or other disposition of any of the Assets and
shall have maintained and repaired consistent with past practices the purchased
assets and shall not have permitted or allowed any of the purchased assets to be
or become and remain subject to any pledge, lien, security interest or other
encumbrance of any kind.








10







--------------------------------------------------------------------------------





(g)

Seller has afforded Purchaser and its agents full access, during normal business
hours, to all properties books, records and corporate documents pertaining to
the Assets and Subject Property as has been requested by the Purchaser.




(h)

Seller shall have satisfied its covenants set forth herein and shall not have
breached any provisions of this Agreement.




(i)

The Seller shall execute and deliver to Purchaser the Bill of Sale and Mineral
Deed.




(j)  

Secretary's Certificate.  Purchaser shall have received copies of the following,
in each case certified as of the Closing Date by the Secretary of Seller:




(i)

The resolutions of the Board of Directors of Seller authorizing the execution,
delivery and performance of this Agreement;  




(ii)   

The bylaws of Seller in effect as of the Closing Date; and




(iii)

The signature and incumbency of the officers of Seller authorized to execute and
deliver this Agreement.




IX.

Transfer of Possession of the Assets/Closing




The transfer of the possession of the Assets from Seller to Purchaser shall
occur on the Closing for the consummation of the transactions contemplated by
this Agreement shall unless another date or place is agreed to in writing by the
parties hereto, take place at the offices of AmeriTitle of Cascade, Idaho,
telephone (208) 382-4206, or such other third party, or, with the parties
consent, via Federal Express or other courier services, on the date which shall
be no later than August 31, 2005. At the Closing, all steps shall be taken and
documents and instruments delivered which are necessary or desirable to
consummate the transactions provided for herein. Risk of loss, and profit, shall
remain with Seller until 9 a.m., Mountain Standard Time, at the Closing Date.
Risk of destruction or impairment of any of the subject assets covered by this
Agreement shall likewise pass as of such date and time. All representations,
warranties, agreements, covenants and obligations herein shall be deemed to have
been relied upon by the other party and shall survive the closing regardless of
any investigation by either party and shall not merge in the performance of any
obligation by any party hereto.




X.

Survival of Representations, Warranties and Agreements.




The representations, warranties and agreements and covenants of the Seller and
the Purchaser contained in this Agreement shall not be discharged or dissolved
upon, but shall survive, the Closing.




XI.

Fees and Expenses




Purchaser shall bear all expenses, costs, and fees in connection with the
negotiation and consummation of the transactions contemplated by this Agreement,
including all closing, escrow, Bureau of Land Management filing fees, and other
costs. Both parties are represented by counsel in this proposed





11







--------------------------------------------------------------------------------





transaction: Purchaser represents and acknowledges that Charles A. Cleveland was
requested by Seller to act as the attorney for Seller in this transaction.
Seller represents and acknowledges that Thomas  E. Tyner was requested by
Purchaser to act as the attorney for Purchaser in this transaction.




XII.

Payment of Taxes




Purchaser will pay to the United States, and foreign jurisdiction, and the
applicable States or localities, or taxing authorities, any sales, use,
property,  business and occupation, excise and other taxes arising by reason of
the sale of the assets. Such taxes to be reported on and paid after closing in
accordance with the respective jurisdiction. Seller will pay to the United
States and applicable State or Localities, all income taxes.




XIII.

No Solicitation




Seller and each Director, Officer, and Shareholder of Thunder Mountain Gold,
Inc. will not (nor will it permit any agent or affiliate to) solicit, initiate
or encourage any Acquisition Proposal or furnish any information to, or
cooperate with, any person, corporation, firm or other entity with respect to an
Acquisition Proposal. As used herein "Acquisition Proposal" means a proposal for
the acquisition of  the Assets or Subject Property other than this Agreement.




XIV.

Benefit.




This Agreement shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and/or legal representatives. This
Agreement shall not be assignable by the Parties without the prior written
approval of the other Parties, which approval will not be unreasonably withheld.




XV.

Notices.




All notices, requests, demands and other communications hereunder shall be in
writing, and shall be deemed to have been duly given if delivered or mailed,
first class, postage pre-paid, to:




If to SELLER, to:         

Thunder Mountain Gold, Inc.

1239 Parkview Drive

Elko, Nevada 89801

Attn: Jim Collord

Tel: (775) 738-9826

Fax: (775) 738-3582




and to:

Charles A. Cleveland

Suite 304 Rock Pointe Center

1212  North Washington

Spokane, WA 99201-2401

Tel: (509) 326-1029

Fax: (509) 326-1872








12







--------------------------------------------------------------------------------








If to PURCHASER to:

The Trust for Public Land

Rocky Mountain Program Office

409 East Palace Avenue

Santa Fe , NM 87501

Helena, Montana 59624

Attn: Eric R. Love




and to:

Thomas E. Tyner

Regional Counsel

The Trust for Public Land

1011 Western Avenue, Suite 605

Seattle, Washington  98104

Tel: (206) 587-2447

Fax: (206) 382-3414




XVI.

Miscellaneous Provisions




16.1  

Insurance.  Purchaser agrees to maintain environmental, fire and other casualty
insurance upon the assets to be purchased by Purchaser herein from the date of
closing and shall bear the risk of any loss thereof until said date.




16.2  

Additional Documents.  The parties hereto agree to execute any further
agreements, documents, affidavits or assurances as maybe necessary to consummate
and give full force and effect to the terms of this Agreement.




16.3

Performance.  Seller acknowledges the right of Purchaser to specific performance
under this Agreement.




16.4

Maintenance of  Subject Property. Subsequent to Closing, Purchaser shall bear
all costs and expenses in connection with the filing, maintenance, and
protection of mineral rights and reclamation costs and fees, environmental
“clean-up” costs associated with and/or connected with the Assets and/or the
Subject Property acquired pursuant to this Agreement.




16.5

Reporting Obligations.  Nothing herein shall prevent either TPL, TMG, or Dewey
 Mining from providing any appropriate documentation, including this Agreement,
to any government agency or any of their shareholders in order to fulfill the
reporting obligations under the Internal Revenue Code, the Securities Exchange
Act of 1934, or obligations under the Business Corporation Act of Idaho.




16.6.

No Broker's Commission.  Each party represents to the other that it has not used
a broker in connection with this Agreement or the transaction contemplated by
this Agreement.  In the event any person asserts a claim for a broker's
commission or finder's fee against one of the parties to this Agreement, the
party against whom the claim is asserted will indemnify and hold the other party
harmless from said claim.




16.7

Assignment of Buyer's Interest.  The parties hereto agree that the Buyer may
assign its interest in this Agreement to an organization or entity that is a
qualified organization at the time of





13







--------------------------------------------------------------------------------





transfer under Section 170(h) of the Code, and the applicable regulations
promulgated thereunder. No assignment shall relieve either the Assignor or the
Assignee from its duties and obligations herein.




16.8

Mutual Releases.




(a)

To the extent not inconsistent with the indemnification provisions herein, TPL
hereby agrees to indemnify and hold harmless, TMG and the officers, directors,
and shareholders of TMG, from actions against them by TPL in any future action
that may arise from reclamation activities and/or environmental clean up of the
Subject  Property by TPL or successors to the Subject Property, and;




(b)

To the extent not inconsistent with the indemnification provisions herein, TMG
and the officers and directors of TMG, hereby agree to indemnify and hold
harmless TPL, its officers and directors harmless from actions against them by 
TMG in any future action that may arise from reclamation activities and/or
environmental clean up of  the Subject Property by TPL or successor owners of
 the Subject Property. 




XVII.

Venue and Jurisdiction




It is agreed by the parties hereto that this Agreement, including its
interpretation and its performance, and all proceedings hereunder be construed
in accordance with the laws of the state of Nevada and in any action or other
proceeding that may be brought arising out of, in connection with or by reason
of this Agreement, the laws of the state of Nevada shall be applicable and
controlling. Any controversy arising out of, connected to, or relating to any
matters herein of the transactions between Purchaser and Seller (including for
purposes of arbitration, officers, directors, employees, controlling persons,
affiliates, professional advisors, agents, of Seller and Purchaser), on behalf
of the undersigned, or this Agreement, or the breach thereof, including, but not
limited to any claims of violations of Federal and/or State Securities Acts,
Banking Statutes, Consumer Protection Statutes, Federal and/or State
anti-Racketeering (e.g. RICO) claims as well as any common law claims and any
State Law claims of fraud, negligence, negligent misrepresentations, breach of
duty of good faith and/or conversion shall be settled by arbitration; and in
accordance with this paragraph and judgment on the arbitrator's award may be
entered in any court having jurisdiction thereof in accordance with the
provisions of  Idaho Law.  In the event of such a dispute, each party to the
conflict shall select an arbitrator, both of whom shall select a third
arbitrator, which shall constitute the three person arbitration board.  The
decision of a majority of the board of arbitrators, who shall render their
decision within thirty (30) days of appointment of the final arbitrator, shall
be binding upon the parties. The Superior Court for Carson County, State of
Nevada, shall have jurisdiction to enforce any arbitration award. If any action
is brought upon this Agreement, the prevailing party shall be entitled to
reasonable attorney's fees, together with costs of suit.  In any action herein
Seller waives personal service of any summons, complaint or other process and
agree that service thereof may be made by certified or registered mail directed
to Seller at the address set forth in section XV.




XVIII.

Events of Default




Time is of the essence of this Agreement; and an "Event of Default" exists if
any of the following occurs and is continuing:








14







--------------------------------------------------------------------------------





(a)

Principal Payments -- Purchaser fails to make any payment when due (whether at
maturity, by reason of acceleration or otherwise), or thereon when due;




(b)

Covenant Defaults -- Seller or Purchaser fails to perform or observe any
covenant or any other material provision of this Agreement or Schedules or
Exhibits attached hererto; or,




(c)

Representation and Warranties -- Seller or Purchaser has made any representation
or warranty in, or in connection with this Agreement or the or Schedules or
Exhibits attached hererto which is false or misleading in any material respect.




shall constitute Events of Default and shall give rise to the rights of  Seller
or Purchaser (as the case may be) described in Section  XIX, unless otherwise
provided by specific remedy elsewhere in this Agreement.




XIX.

Rights of Seller Upon Default.




Upon the occurrence of any of the events of default described in Section XVIII
the nondefaulting party may, in its discretion, do any one or more of the
following:




(a)  

Terminate this Agreement upon five days' written notice to the defaulting party.




(b)

In any action brought in any court, the non-defaulting party or any assignee of
the non-defaulting party, the rights and remedies of the non-defaulting party
may be enforced successively or concurrently and the adoption of one or more
rights or remedies shall not operate to prevent the non-defaulting party from
electing any other or further remedy given to the non-defaulting party  under
this Agreement or by law or at equity.




(c)  

non-defaulting party can retain all amounts paid or withhold payments due
pursuant to this Agreement.




XX.

Waiver/Cancellation




No waiver of any of the terms or conditions of this Agreement shall be binding
or effective for any purpose unless expressed in writing and executed by the
party giving the same. This Agreement hereby cancels and terminates the
following agreements: (i) that certain Option Agreement, dated July 14, 2000,
between Thunder Mountain Gold, an Idaho corporation, Dewey Mining Co., Inc., an
Idaho corporation, and The Trust For Public Land, a California nonprofit public
benefit corporation, as first amended on April 25, 2003 and as second amended on
January 29, 2003 (collectively all of the foregoing are referred to as the
“Option Agreement); Purchaser releases Seller from any and all liability
connected to, associated with, contingent or derived from the Option Agreement.








15







--------------------------------------------------------------------------------





[ex103002.gif] [ex103002.gif]







[ex103004.gif] [ex103004.gif]








16







--------------------------------------------------------------------------------





[ex103006.gif] [ex103006.gif]














17







--------------------------------------------------------------------------------





[ex103008.gif] [ex103008.gif]







[ex103010.gif] [ex103010.gif]


























18







--------------------------------------------------------------------------------





EXHIBIT "B"
















[ex103012.gif] [ex103012.gif]

























[ex103014.gif] [ex103014.gif]











19







--------------------------------------------------------------------------------





EXHIBIT "C"

BILL OF SALE




KNOW ALL MEN BY THESE PRESENTS that THUNDER MOUNTAIN GOLD, an Idaho corporation
and DEWEY MINING CO., INC., an Idaho Company (collectively "Seller"), in
consideration of the sum of One dollar $1.00 and other good and valuable
consideration, to Seller in hand paid by THE TRUST FOR PUBLIC LAND, a California
nonprofit public benefit corporation ("Purchaser") the receipt whereof is hereby
acknowledged, have granted, bargained, sold, conveyed, transferred, and
delivered and by these presents do bargain, sell, grant, convey, transfer, and
deliver unto the Purchaser all of Seller's right, title and interest in the
goods and chattels:




[ex103016.gif] [ex103016.gif]




To have and to hold the same unto Purchaser, their heirs, executors, affiliates,
administrators, legal representatives and assigns forever.




And Seller does for itself, its officers, directors, affiliates, subsidiaries,
administrators and assigns, covenant and agree with Purchaser to warrant and
defend title to the assets hereby sold unto Purchaser, its executors,
affiliates, subsidiaries, administrators, officers, directors, and assigns
against all and every person and persons whomsoever.




And Seller does for itself, its administrators and assigns, warrant and
represent to Purchaser that the title conveyed is good, its transfer is
rightful; and the goods are, have been, or shall be delivered from any security
interest or other lien or encumbrance.




In Witness whereof, this Bill of Sale is effective this      day of  



, 2005.






[ex103018.gif] [ex103018.gif]





20







--------------------------------------------------------------------------------





 EXHIBIT "D"

[ex103020.gif] [ex103020.gif]

MINERAL DEED




KNOW ALL MEN BY THESE PRESENTS: That DEWEY MINING CO., INC., an Idaho
corporation, for and in consideration of the sum of  one dollar ( $1.00), and
other good and valuable consideration, the receipt of which is hereby
acknowledged, does herby grants, bargains, sells, conveys, quit claims,
transfers, assigns and deliver unto THE TRUST FOR PUBLIC LAND, a California
nonprofit public benefit corporation, together with an undivided interest in and
all oil coal, lead, zinc, gold, silver, uranium, thorium, and any other
fissionable materials associated with fissionable materials, and mercury,
sulphur, oil, gas, casinghead gas, or other hydrocarbons, and any other mineral
ore or mineral property that may be in, under, on or that may be produced from
the following described lands situated in the County of  Valley, State of Idaho
to-wit;




SEE SCHEDULE “1”, attached hereto and incorporated by reference herein




[ex103022.gif] [ex103022.gif]





21







--------------------------------------------------------------------------------





[ex103024.gif] [ex103024.gif]





22







--------------------------------------------------------------------------------





[ex103026.gif] [ex103026.gif]





23







--------------------------------------------------------------------------------





[ex103028.gif] [ex103028.gif]








24







--------------------------------------------------------------------------------





[ex103030.gif] [ex103030.gif]





25







--------------------------------------------------------------------------------





[ex103032.gif] [ex103032.gif]























26







--------------------------------------------------------------------------------





[ex103034.gif] [ex103034.gif]





27







--------------------------------------------------------------------------------





[ex103036.gif] [ex103036.gif]





28







--------------------------------------------------------------------------------





[ex103038.gif] [ex103038.gif]














29







--------------------------------------------------------------------------------





EXHIBIT "E"

[ex103040.gif] [ex103040.gif]

QUIT CLAIM DEED




THE GRANTOR, DEWEY MINING CO., INC., an Idaho corporation, for and in
consideration of the sum of one dollar ( $1.00), and other good and valuable
consideration, the receipt of which is hereby acknowledged, does herby convey
and quit claim unto THE TRUST FOR PUBLIC LAND, a California nonprofit public
benefit corporation, the following described real estate, situated in the County
of Valley, State of Idaho, together with all acquired title of the Grantor
therein:




SEE SCHEDULE “2”, attached hereto and incorporated by reference herein




[ex103042.gif] [ex103042.gif]





30







--------------------------------------------------------------------------------





[ex103044.gif] [ex103044.gif]





31







--------------------------------------------------------------------------------





[ex103046.gif] [ex103046.gif]





32







--------------------------------------------------------------------------------





[ex103048.gif] [ex103048.gif]





33







--------------------------------------------------------------------------------





[ex103050.gif] [ex103050.gif]





34







--------------------------------------------------------------------------------





[ex103052.gif] [ex103052.gif]











35







--------------------------------------------------------------------------------








[ex103054.gif] [ex103054.gif]














36





